                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

RODNEY SANDS,

                     Plaintiff,                                   8:18CV56

       vs.
                                                                   ORDER
UNION PACIFIC RAILROAD COMPANY,

                     Defendant.


      This matter is before the Court on the parties’ stipulation for dismissal, Filing No.

37. Accordingly,

      IT IS ORDERED that this case is dismissed with prejudice, each party to bear

their own costs.



      Dated this 21st day of October, 2019.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
